          Case 6:21-cv-06345-FPG Document 5 Filed 07/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

RAGHBIR SINGH,

                                      Petitioner,                     Case # 21-CV-6345-FPG

v.                                                                    DECISION AND ORDER

THOMAS FEELEY, et al.,
                                      Respondents.


                                   DECISION AND ORDER

        Pro se Petitioner Raghbir Singh brought this petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241, challenging his continued detention at the Buffalo Federal Detention Facility.

ECF No. 1. Respondents have notified the Court that on May 6, 2021, immigration authorities

removed Petitioner from the United States pursuant to a Warrant of Removal/Deportation. ECF

No. 4-1 at 1. Respondents now move to dismiss the petition, arguing that Petitioner’s release

renders the case moot. ECF No. 4-3. Because the Court agrees, Respondents’ motion is

GRANTED.

       “[A] case is moot when the issues presented are no longer live or the parties lack a legally

cognizable interest in the outcome.” Cuong Le v. Sessions, No. 17-cv-1339, 2018 WL 5620290, at

*2 (W.D.N.Y. Oct. 29, 2018). To the extent a habeas petition challenges only the alien’s continued

detention, the petition becomes moot once the petitioner is removed. See, e.g., Torres v. Sessions,

No. 17-CV-1344, 2018 WL 5621475, at *2 (W.D.N.Y. Oct. 29, 2018); Garcia v. Holder, No. 12

Civ. 3792, 2013 WL 6508832, at *2 (S.D.N.Y. Dec. 11, 2013). This is because the relief sought

in the “habeas proceeding—namely, release from continued detention in administrative custody—

has been granted.” Arthur v. DHS/ICE, 713 F. Supp. 2d 179, 182 (W.D.N.Y. 2010).
          Case 6:21-cv-06345-FPG Document 5 Filed 07/30/21 Page 2 of 2




        Accordingly, Petitioner’s challenge to his continued detention has become moot in light of

his removal from the United States, and his petition is dismissed. See id.

                                            CONCLUSION

        For the foregoing reasons, Respondents’ motion to dismiss (ECF No. 4-3) is GRANTED.

The petition is DISMISSED, and the Clerk of Court is directed to enter judgment and close this

case.

        IT IS SO ORDERED.

        Dated: July 29, 2021
        Rochester, NY

                                             ______________________________________
                                             HON. FRANK P. GERACI, JR.
                                             United States District Judge
                                             Western District of New York
